


Exhibit 10.(i)

 


CUMMINS INC.


LONGER TERM PERFORMANCE PLAN

(as amended 2/12/01)

 

1.  Objectives.  The objectives of the Plan are to (i) serve as a balance
against the short-term compensation provided by base salary and bonus payments
of the Company, (ii) emphasize the Longer-term performance of the Company, 
(iii) strengthen the relationship between Company management and shareholder
interests, and (iv) encourage participants to remain with the Company through
important business cycles.

 

The size of grants under the Plan are intended to reflect the degrees of
influence participating executive officers have in their functional positions on
the Longer-term performance of the Company.  The calculation of payments from
the Plan is intended to reflect the Company’s performance against certain
performance measures designated by the Compensation Committee.

 

2.  Definitions.

 

(a) “Award Cycle” means the period upon which a particular year’s payout is
calculated.  A new Award Cycle commences as designated by the Committee.  
Payments, if any, under the Plan to Participants during a fiscal year are based
upon the Company’s performance during the most recently completed Award Cycle.

 

(b) “Change of Control” means the occurrence of any of the following:  (i) there
shall be consummated (A) any consolidation or merger of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
shares of the Company’s Common Stock would be converted in whole or in part into
cash, other securities or other property, other than a merger of the Company in
which the holders of the Company’s Common Stock immediately prior to the merger
have substantially the same proportionate ownership of common stock of the
surviving corporation immediately after the merger, or (B) any sale, lease,
exchange or transfer (in one transaction or a series of related transactions) of
all or substantially all the assets of the Company, or (ii) the stockholders of
the Company shall approve any plan or proposal for the liquidation or
dissolution of the Company, or (iii) any “person” (as such term is used in
Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended

 

--------------------------------------------------------------------------------


 

(the “Exchange Act”)), other than the Company or a subsidiary thereof or any
employee benefit plan sponsored by the Company or a subsidiary thereof or a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
shall become the beneficial owners (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities ordinarily
(and apart from rights accruing in special circumstances) having the right to
vote in the election of directors (“Voting Shares”), as a result of a tender or
exchange offer, open market purchases, privately negotiated purchases or
otherwise, or (iv) at any time during a period of two (2) consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of the Company shall cease for any reason to constitute at least a
majority thereof, unless the election or the nomination for election by the
Company’s stockholders of each new director during such two-year period was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who were directors at the beginning of such two-year period, or (v) any
other event shall occur that would be required to be reported in response to
Item 6(e) (or any successor provision) of Schedule 14A or Regulation 14A
promulgated under the Exchange Act.

 

(c) “Committee” means the Compensation Committee of the Board of Directors of
the Company.

 

(d) “Company” means Cummins Engine Company, Inc.

 

(e) “Participants” means the Company’s officers and other key employees
designated annually by the Committee to participate in the Plan for the ensuing
Award Cycle.

 

(f) “Payout Factor” means the percentage determined by the Committee and applied
to a Target Award to determine the amount of an award to be paid as described in
section 4 of the Plan.

 

(g) “Peer Group” means a group of companies selected by the Committee.

 

--------------------------------------------------------------------------------


 

The Committee may define Performance Measures for an Award Cycle as Cummins’
performance compared to the performance of a “Peer Group”.

 

(h) “Performance Measures” means the Company’s return on equity, return on
sales, net income, sales growth, return on assets, total shareholder return,
Free Cash Flow, or any combination thereof.

 

(i) “Plan” means the Longer Term Performance Plan described herein.

 

(j) “Target Award” means the amount of targeted compensation described in
section 3 of the Plan.

 

3.  Target Award.  The Committee shall assign each Participant a Target Award
for each Award Cycle, in its discretion, based upon, but not limited to, the
scope and breadth of the Participant’s position, ability to affect the Company’s
Longer-term financial performance, and his or her working relationships within
the Company.  The Target Award for an Award Cycle shall be expressed in terms of
a threshold, target, and maximum dollar amount.

 

The Target Award for each Award Cycle shall be assigned and communicated to each
Participant as soon as practicable thereafter, but in no event later than the
day representing 25% of that Award Cycle.  Target Awards may be changed during
the course of an Award Cycle based on the Committee’s reevaluation of the
criteria described in the preceding paragraph; provided, however, a Target Award
shall not be increased following commencement of the Award Cycle.

 

4.  Payout Schedule.  On or before the day representing 25% of each Award Cycle,
the Committee shall establish the Performance Measures to be used in determining
a Payout Factor applicable to the Award Cycle.  The Committee may determine the
Payout Factor based upon the attainment of one or more different Performance
Measures, provided the measures, when established, are stated as alternatives to
one another.

 

5.  Change in Accounting Standards.  For purposes of determining the Payout
Factor, the Company’s actual performance under the Performance Measures will
exclude

 

--------------------------------------------------------------------------------


 

extraordinary charges and credits which result from a change in accounting
standards of the Company.

 

6.  Plan Payments.  Any payout under the Plan will be made as soon as
practicable following audits of the Company’s financial statements applicable to
all fiscal years of the Award Cycle and written certification by the Committee
of attainment of the applicable Performance Measures and corresponding Payout
Factor.  Payments under the Plan may be deferred pursuant to the Company’s
Deferred Compensation Plan.

 

7.  Administration.  The Plan shall be administered by the Compensation
Committee.  No member of the Committee shall be eligible for a Target Award
while serving on the Committee.  The Committee shall have authority to interpret
the Plan and to establish, amend and rescind rules and regulations for the
administration of the Plan, and all such interpretations, rules and regulations
shall be conclusive and binding on all persons.  Notwithstanding any other
provision of the Plan to the contrary, the Committee may impose such conditions
on participation in, awards under and payments from the Plan as it deems
appropriate.

 

8.  Termination of Employment.  If a Participant’s employment with the Company
terminates during the first year of an Award Cycle, other than by reason of
retirement, death or disability, the Participant will not receive any payout for
that Award Cycle.  If a Participant’s employment so terminates during subsequent
years of an Award Cycle, the Committee, in its discretion, shall determine
whether the Participant will receive a proportionate payout of any payment with
respect to the Award Cycle based on the period of employment during the cycle.

 

If a Participant retires, dies or becomes disabled during an Award Cycle, the
Participant or such Participant’s estate, as the case may be, shall receive a
proportionate share of any payment with respect to the Award Cycle based on the
period of employment during the cycle, regardless of the length of time of such
employment.

 

9.  Change of Control.  Notwithstanding any other provision herein to the
contrary, in the event of a Change of Control, an amount shall be immediately
payable from the Plan to each Participant equal to the Targeted Amount times a
fraction, the numerator of which is the year of the Award

 

--------------------------------------------------------------------------------


 

Cycle in progress and the denominator of which is the total number of years in
the Award Cycle.

 

10. Effective Date.  The Plan, as amended, shall be effective for the Award
Cycle beginning January 1, 2001, subject to its approval by the Company’s
shareholders.

 

11. Amendment and Termination.  The Board of Directors of the Company may at any
time amend, modify, alter or terminate this Plan.

 

12. Governing Law.  This Plan and all determinations made and actions taken
pursuant hereto, shall be governed by the laws of the State of Indiana and
construed accordingly.

 

--------------------------------------------------------------------------------
